DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and new claims 27-29 in the reply filed on 2/28/2022 is acknowledged. Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US 2010/0225209) in view of Ogawa (US 2017 /0340399).
Regarding claim 1, Goldberg teaches a surgical system comprising: 
a surgical mechanical arm comprising a plurality of surgical arm sections sequentially coupled by surgical arm joints (Fig 1A shows surgical mechanical arms 153 with multiple linkages and joints see [0045]); 
an input arm comprising: 
a plurality of input arm sections sequentially coupled by input arm joints (Arms 362, 364, 366 which are coupled by joints 356f,and an unlabeled joint around the axis marked E in Fig 3B); and 
an elongate handle (351 – tubular support structure with grips 350A and 350B) sized and shaped to be held between a human adult's thumb and one or more finger ([0097] states “The grips 350A, 350B can be squeezed or pinched together about the tubular structure 351. The "pinching" or grasping degree of freedom in the grips is indicated by arrows Ha,Hb” – a pinching grip would necessarily use the thumb and at least one finger.  Pinch is defined as to squeeze between the finger and thumb or between the jaws of an instrument see “Pinch.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/pinch) ,; extending proximally with respect to a most distal input arm section (see annotated drawing of Fig 3B below) so that a user grasping said handle bends said flexion joint to hold said handle above other portions of the input arm (Rotation around axis E would allow the handle to moved above other portions of the input arm); at least one sensor configured to measure movement of one or more of said sections ([0101] teaches that Hall effect sensors can be placed in the joints our other parts arm to sense movement); and circuitry configured to receive a measurement signal from said at least one sensor and to generate a control signal, based on said measurement signal for control of movement of said surgical mechanical arm (Control signals are generated by computer 151 based on the sensed movement of the master controller 950 see [0094; 0101; 103] .  

    PNG
    media_image1.png
    586
    732
    media_image1.png
    Greyscale

Goldberg does not explicitly teach the elongate handle coupled to a distal end of said input arm by a flexion joint (The examiner is interpreting flexion joint as being a joint that rotates around an axis perpendicular to the axis running the length of the handle/arm section and a rotational joint as a joint the rotates around an axis parallel to the axis running the length of the handle/arm.  Goldberg does teach a joint 356g between the handle and the distal end of the arm but it is interpreted as being a rotational joint).  
Ogawa does teach an input arm for a robotic surgery system with an elongate handle (grip section 25) coupled to a distal end of said input arm (first operating section 19)  by a flexion joint (Joint J1.  The examiner would note that inclusion of the such a joint at the 356g ).  
In view of the teachings of Ogawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a flexion joint between the handle and distal arm as is disclosed by Ogawa to the surgical system taught by Goldberg in order optimize the arrangement and type of movements of joints in the input arm to match the type of arrangement of the joints and motion to a particular robotic surgical arm (Ogawa [0024]). The examiner would note that inclusion of the such a flexion joint at the 356g of Goldberg would allow for the that a user grasping said handle bends said flexion joint to hold said handle above other portions of the input arm.
Goldberg also does not explicitly teach where a maximum dimension of said handle perpendicular to a handle long axis is 5mm-15mm and a long axis length of said handle is 20-200mm.  However, the applicant does not indicate any criticality to the these particular ranges.  The applicant’s specification p. 73 ll. 16-25 indicate a variety of ranges can be used including “lower or higher or intermediate lengths”  can be used for the handle dimensions beyond what is listed further indicating a lack of criticality to the claimed range. In addition, as noted above Goldberg already teaches a handle/tubular section that can be gripped/pinched by the user. Therefore, it would be obvious to one of ordinary skill in the art that the dimensions of the handle/tubular section taught by Goldberg can be optimized in order to best allow the user of the input arm to comfortably grip/pinch the handle/tubular section.   
Regarding claim 5, Goldberg as modified teaches the surgical system according to claim 1, but Goldberg does not explicitly teach said input arms sections are alternatively coupled by rotational and flexion joints (Goldberg does teach the inclusion of rotating joint 356 g along with the flexion joints discussed in the rejection of claim 1 but does not teach an alternating arrangement).  
However, Ogawa [0024] states “Each of the first operating sections 19 is configured to have a shape similar to that of the movable section 9 of the manipulator 3” where operating section 19 is the equivalent of the input arm and manipulator 3 the equivalent of the robotic arm and further teaches matching joints in the input arm with the same arrangement of joints as the robotic arm including both flexion joints (J1,J2, and J3) and rotational joint K.  In view of the teachings of Ogawa, it would be obvious to on of ordinary skill in the art to rearrange in the joints in the input arms sections so alternatively coupled by rotational and flexion joints in order to match an arrangement of joints and sections of a particular surgical arm that the input arm is being used for.  
Regarding claim 6, Goldberg as modified teaches the surgical system according to claim 5, wherein said flexion joints are bendable in a single bending plane (Goldberg Fig 3B show flexion joints around axis E and axis F which are on a single plane.  Ogawa also shows flexion joints J1, J2 with similar movement).  
Regarding claims  7 and 8, Goldberg as modified teaches the surgical system according to claim 6 but Goldberg does not explicitly teach one or more of said flexion joints is bendable by at least 120º in claim 7 or one or more of said flexion joints is bendable by at least 180º in claim 8.    However, the applicant does not indicate any criticality to the these particular ranges.  The applicant’s specification p.52 ll. 15-17 indicate a variety of ranges can be used including “lower or higher or intermediate angles or ranges”  can be used for the flexion joint beyond what is listed which further indicates a lack of criticality to the claimed range. Therefore, it would be obvious to one of ordinary skill in the art that the range of the flexion joints taught by the combination of Goldberg and Ogawa can be selected in order to match the motion of the particular robotic arm being controlled by the input arm (Goldberg [0024]).
Regarding claim 9, Goldberg as modified teaches the surgical system according to claim 6, wherein said flexion joints are bendable in one rotational direction about said single bending plane from a straight configuration  (Ogawa Fig 3 shows flexion joints in a straight configuration.  It would be obvious to one of ordinary skill in the art to range of the flexion joints taught by the combination of Goldberg and Ogawa can be flexed into a straight configuration in order to match the motion of the particular robotic arm being controlled by the input arm see Goldberg [0024]). .   
Regarding claim 10, Goldberg as modified teaches the surgical system according to claim 1, wherein said input arm includes a first flexion joint (356f), a second flexion joint (rotating around axis E in Fig 3B of Goldberg), a first rotational joint (356g) 
Goldberg does not explicitly teach a second rotational joint.  However, Ogawa [0024] states “Each of the first operating sections 19 is configured to have a shape similar to that of the movable section 9 of the manipulator 3” where operating section 19 is the equivalent of the input arm and manipulator 3 the equivalent of the robotic arm and further teaches matching joints in the input arm with the same arrangement of joints as the robotic arm including both flexion joints (J1,J2, and J3) and rotational joint K.  In view of the teachings of Ogawa, it would be obvious to one of ordinary skill in the art that multiple flexion and rotational joint can be used in the input arm in order to match an arrangement of joints and sections of a particular surgical arm that the input arm is being used for.
Regarding claim 11, Goldberg as modified teaches the surgical system according to claim 10, wherein said flexion joints are each bendable by at least 1200 (See rejection of claim 7 and 8).  
Regarding claim 12, Goldberg as modified teaches the surgical system according to claim 1, wherein said handle extends proximally with respect to a most distal input arm section (see annotated Fig 3 above).  
Regarding claim 13, Goldberg as modified teaches the surgical system according to claim 1, wherein said handle extends towards a most distal input arm joint (Goldberg Fig 3 shows that handle 351 extends towards joint 356g which is the most distal input arm joint.).  
Regarding claim 14, Goldberg as modified teaches the surgical system according to claim 13, wherein said most distal input arm joint is a flexion joint (see Rejection of claim 1 where Ogawa is used to replace joint 356g with a flexion joint).  
Regarding claim 15, Goldberg as modified teaches the surgical system according to claim 1, but Goldberg does not explicitly teach a long axis length of said handle is 30-100% of a maximum length of said input arm.  However, the applicant does not indicate any criticality to the these particular ranges.  The applicant’s specification p.45 ll. 29-30 indicate a variety of ranges can be used including “lower or higher or intermediate percentages and ranges”  can be used for the long axis length beyond what is listed which indicates a lack of criticality to the claimed range. Therefore, it would be obvious to one of ordinary skill in the art to optimize the range of the range of the handle length in order to match the shape  of the particular robotic arm being controlled by the input arm (Goldberg [0024]) and to provide a handle that most comfortably allows the user to manipulate the input arm.
Regarding claim 16, Goldberg as modified teaches the surgical system according to claim 1, wherein said at least one sensor comprises a magnetic sensor configured to measure movement of a magnet mounted on one of said portions (Goldberg [0101] teaches that Hall effect sensors can be used to detect the motion of the input arm which would be magnetic sensor).   
Regarding claim 27, Goldberg as modified teaches the surgical system of claim 1, comprising two surgical mechanical arms controlled by movement of two input arms respectively (Goldberg [0142] indicates right and left master controller control a right and left robotic arm respectively).  
Regarding claim 29, Goldberg as modified teaches the surgical system of claim 1, wherein said circuitry is configured to send one or more signals instructing to hold or lock said input arm in a last position before user release (Goldberg [0142] teaches that clutch can be activated to keep the arms in the last position).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as modified by Ogawa as applied to claim 1 above, and further in view of Jarc (US 2018/0235719)
Regarding claim 2, Goldberg as modified teaches the surgical system of claim 1, but Goldberg does not explicitly teach that one more  one or more of said plurality of sections are sized such that a user holding said elongate handle is able to support one or more section with the user's palm of the hand holding the handle.  
Jarc does teach an input device with one more  one or more of said plurality of sections are sized such that a user holding said elongate handle is able to support one or more section with the user's palm of the hand holding the handle (body portion 408 is sized to fit comfortable with a palm see [0046]).  
In view of the teachings of Jarc, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include palm support/rest as is disclosed by Jarc to the input arm taught by the combination of Goldberg and Ogawa in order to engage and support the palm with the input arm (Jarc [0046]).
Regarding claim 3, Goldberg as modified teaches the surgical system of claim 2, wherein a portion of said input arm includes a protrusion which protrudes from a body of said input arm, said protrusion at a distance from said handle and sized and shaped to be held in a user's palm of a hand holding the handle (408 does protrude out in Fig 6 and is separate from the handle that is pinched by the fingers of the user).   

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as modified by Ogawa as applied to claim 1 above, and further in view of Salcudean (US 6,425,865).
Regarding claim 28, Goldberg as modified teaches the surgical system of claim 1, but Golberg does not explicitly teach a weight is attached to one of said plurality of input arm sections which biases said one of said plurality of sections to a null configuration, by movement under gravity.  
Salcudean teaches an input arm with a weight is attached to one of said plurality of input arm sections which biases said one of said plurality of sections to a null configuration, by movement under gravity (col 7 line 15-62 discuss counterweight 41 ensures that the parallelogram wrist linkage center of mass lies at a fixed point on its roll axis, counterweight 43 is used so that when the arm is released, the arm remains in its position or returns to a neutral/null counterbalanced position).
In view of the teachings of Salcudean, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include counterweight as is disclosed by Salcudean to the input arm taught by the combination of Goldberg and Ogawa in order to ensure that set ensure the arm returns to a desired location.   
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792